DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	In the reply filed 1/6/2021, applicant amended Claims 15-19 and 21 and added new claims 22-23.  Claims 15-23 are currently pending.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. The rejection below has been updated in view of new interpretation of the Boehringer reference.
Additionally, applicant argues that the specification provides support for new Claim 22, but does not provide any citations for said support.  The term “perforation” does not even appear in the specification, let alone in the embodiment having a plurality of dome-shaped bubbles. 

Claim Objections
Claim 22 is objected to because of the following informalities:  the phrase “plurality of perforation” is grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no disclosure in the specification of the layer comprising a plurality of perforations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15 and 17-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boehringer (US 2005/0809574).
With respect to Claim 15, Boehringer teaches a wound treatment apparatus for use with negative pressure, comprising a wound filler 550 (Figures 5C, 6A and 7) for use in treating a wound with negative pressure, comprising: 
a layer 230 (Figure 5C) comprising a plurality of dome-shaped bubbles (the space between layers when the sheets(s) are arranged as shown in Figure 6A or 7; paragraph [0048]) spread across a surface of the layer; and 
wherein the bubbles are configured to collapse under negative pressure ([paragraphs [0054-0055], Figures 14A-14C).
Specifically, Boehringer teaches that the stacked or rolled wound packing shown in Figures 6A and 7 may take any of the forms shown in Figures 4-5E, including the bubble arrangement of Figure 5C; paragraphs [0048-0051]).

With respect to Claims 17 and 18, Boehringer teaches that plurality of bubbles are anisotropic, such that the wound treatment apparatus is capable of collapsing in a horizontal direction while remaining relatively rigid in the vertical direction (paragraphs [0054-0055]).
With respect to Claims 19 and 20, Boehringer teaches that the wound filler comprises a plurality of layers, each layer comprising a plurality of bubbles (defined as the spaces between sheets 410 and 420) that are layered on top of each other (Figure 7).  


With respect to Claim 23, Boehringer teaches a wound treatment apparatus for use with negative pressure, comprising:
a wound filler 550 (Figures 5C, 6A and 7) for use in treating a wound with negative pressure, comprising: 
a layer 230 (Figure 5C) comprising a plurality of bubbles (the space between layers when the sheet(s) are arranged as shown in Figure 6A or 7; paragraph [0048]) spread across a surface of the layer; and 
wherein the bubbles are configured to collapse under negative pressure (paragraphs [0054-0055], Figures 14A-14C).
Specifically, Boehringer teaches that the stacked or rolled wound packing shown in Figures 6A and 7 may take any of the forms shown in Figures 4-5E, including the bubble arrangement of Figure 5C; paragraphs [0048-0051]).

Claims 23 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dunn (US 2012/0209227).
Dunn teaches a wound treatment apparatus 100 for use with negative pressure (Figures 1A-1G), comprising a wound filler for use in treating a wound with negative pressure, comprising: 

wherein the array of bubbles are configured to collapse under negative pressure [0057].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boehringer, or in the alternative over Boehringer in view of Dunn.  
Boehringer teaches the wound treatment apparatus substantially as claimed, but does not specifically teach that the plurality of bubbles are variable-sized bubbles.  However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A).  In this case, Boehringer teaches that the structure of the device may be varied so as to change the relative compressibility along a given axis (paragraphs [0054-0055].  Therefore, it would have been obvious to one of ordinary skill in the art of ordinary skill in the art of invention that changing the size of some bubbles in order to vary the compressibility of the apparatus.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.